DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments dated 8/24/22 have been entered. The amendments have resolved the previously presented drawing objections, claim objections, and 112(b) rejection from the Office Action dated 5/24/22. 

Applicant’s amendments have necessitate the new grounds of rejection presented below. Leslie (US 20220076721 A1) is a reference newly incorporated into the prior art rejection below. 

Claim Objections
Claims 1, 6, and 17 are objected to because of the following informalities:
Claim 1 recites “the SBHP survey portion comprising plurality memory gauges”, this should read “the SBHP survey portion comprising plurality of memory gauges”
Claims 6 and 17 recite “the downhole pressures being stored in a non-volatile memory”. While read in light of the specification, it is clear that this intends to refer to downhole pressure data. However as presently recited and literally read, the claim appears to require pressure being stored in a non-volatile memory. Should amendments be made, the examiner advises appropriate review to ensure proper antecedence.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10-12, 15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 110273676 A), in view of Sugiura (US 20180066513 A1), further in view of Leslie (US 20220076721 A1).

Regarding claim 1, Ma teaches an integrated well logging system (Fig 1, totality of the logging system seen including conveyance 5, note that the tool portion 6, 1, 7, and 8 defines a terminal/downhole end of the tool) comprising: 
an elongated stem portion (Fig 1, top potion 6) configured to lower the well logging system into a hydrocarbon well (Fig 1, top portion is connected to cable 5 to convey the tool downhole, as seen); 
a multi-finger calipers portion (Fig 2, portion 12, seen in additional detail in Fig 3) for measuring the internal diameter of an internal wall hydrocarbon well (Abstract, the device has a caliper which measures “the well diameter”), the multi-finger calipers portion comprising a plurality of measuring arms (Fig 3, at least a first set of arms 1211 and 1212); 
a first crossover configured to connect the stem portion to the multi-finger calipers portion (Fig 1, the is a portion below 6 which necessarily connects it to the remainder of the apparatus 1, which, at least indirectly connects the stem 6 to the caliper portion as previously defined); 
a static bottom hole pressure (SBHP) survey portion (Fig 2, section 11) configured to measure a pressure at a location within the hydrocarbon well (Second paragraph under “Example A”, “measuring flow rate underground data, the temperature data and pressure data”); and 
a second crossover configured to connect the multi-finger calipers portion to the SBHP survey portion (Fig 2, portion connection section 11/SBHP portion to caliper portion 11, at approximately 112).  
While Ma teaches “collect[ing] the flow data, temperature data and pressure data” at portion 11 (Fourth paragraph under “Example A”), Ma is not explicit on the static bottom hole pressure survey portion comprising one or more memory gauges. 
Sugiura teaches the SBHP survey portion comprising one or more memory gauges (Fig 2, the data recorder 200 of Fig 2, is positionable in a variety of wellbore system sub-elements. Para 0076 it may include a pressure sensor 117. The record 200 also has a memory module 115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma by having the one or more memory gauges as disclosed by Sugiura because. Ma only provides the intended operation of being able to measure pressure without the implementing structural detail. Sugiura would allow for the compact measurement means for measuring pressure, see e.g. Fig 2B, which shows the compactness of the data recorder with a memory module that’s placeable in a myriad number of different downhole tools. As modified, the examiner proposes to utilize one of the memory gauges/data recorders of Sugiura for the pressure measurements discussed by Ma and another memory gauge/data recorder of Sugiura for the temperature measurement discussed by Ma.
Ma, as modified by Sugiura, is silent on a plurality of memory gauges directed connected to each other in series at a terminal end of the logging system. 
Leslie teaches a plurality of memory gauges directed connected to each other  in series (Para 0119, “memory devices may be arranged in a daisy-chained topology (e.g., a topology in which the memory devices are connected together in a sequence, ring, or series)”, see also Fig 4 with memory devices 404-7,8 directly connected in series to 404-9,10. The examiner notes that no structurally distinguishing features have been recited to preclude this interpretation of a “memory gauge”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma as modified by having the recited plurality of memory gauges as disclosed by Leslie because Leslie’s memory system is applicable in “a wide range of electronic applications” (Para 0004) and would be the mere combination of prior art elements (the plurality of memory gauges in series used in the memory module) according to known methods (the methods taught by Leslie) to yield predictable results (a memory system functional in a wide variety of electronic applications).  
Mas a modified teaches the plurality of memory at a terminal end of the logging system (Fig 2 of Ma, as modified, the memory gauge(s) are located in the tool portion 6, 1, 7, and 8 of the logging system. This tool portion, as defined is at the terminal/downhole end of the system. Thus the memory gauges which are a part of the tool are also at the terminal end).

Regarding claim 4, Ma as modified further teaches where the plurality of measuring arms includes a first plurality of bendable caliper arms (Fig 12, at least a first set of arms 1211 and 1212; alternatively and/or additionally, the examiner notes the presence of at least a second set of arms 1211, 1212 which are discussed as being bendable/pivotable).  
	While Ma teaches that his caliper has a separate sensor section (Fig 3, sensor 126 and module 127), Ma is silent on the multi-finger calipers portion comprises a battery housing, a caliper portion memory gauge.
 Sugiura teaches the multi-finger calipers portion comprises a battery housing, a caliper portion memory gauge (Fig 2, the data recorder 200 of Fig 2, is positionable in a variety of wellbore system sub-elements. The record 200 also has a memory module 115/memory gauge housed within a housing as seen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma by having the multi-finger calipers portion comprise a battery housing and a memory gauge as disclosed by Sugiura because Ma only provides Sugiura would allow for the compact measurement means for measuring/recording the data obtained from the caliper section, see e.g. Fig 2B, which shows the compactness of the data recorder with a memory module that’s placeable in a myriad number of different downhole tools. 

Regarding claim 6, Ma as modified further teaches wherein the caliper portion memory gauge comprises an electronic pressure gauge that samples and records downhole pressures (Para 0005, the power source is electrical; Fig 2, there is a data sensor module 150 which may include pressure sensors 117 and any number of other sensor types, see Para 0076. Para 0066, “Memory module 115 is adapted to store data gathered by the sensors in sensor package 110”), with the downhole pressures being stored in a non-volatile memory (Para 0066, “Memory module 115 is adapted to store data gathered by the sensors in sensor package 110”, Para 0078, “Memory module 115 […] may preferably be non-volatile”), ready for downloading to an acquisition equipment when the system has been retrieved to the surface (Para 0066, “Memory module 115 is in data communication with communication port 120. Communication port 120 is adapted to provide a data communications link between memory module 115 and a surface processor.”).  

Regarding claim 10, Ma as modified further teaches wherein the measuring arms of the multi-finger calipers are operable to log from the targeted depth to surface (Paragraph under “flow rate adjusting process”, “the logging data transmitted to the ground data control device 2”. In deploying the tool i.e. the “descent process” the tool is sent to its target depth and that information would be logged.).  

Regarding claim 11, Ma as modified further teaches wherein the integrated well logging system is operable to perform a SBHP survey and the caliper log is performed in the same run (Steps S11 and S12, data from “a pressure sensor” and “caliper measuring” are obtained. Additionally, Fig 2, all of the sensing tools are deployed concurrently during the same run on their respective portions.).  

Regarding claim 12, Ma teaches a method for performing a static bottom hole pressure survey and caliper log in a single run (Steps S11 and S12, data from “a pressure sensor” and “caliper measuring” are obtained in implementing the method in a single run. Additionally, Fig 2, all of the sensing tools are deployed concurrently during the same run on their respective portions), the method comprising: 
providing an elongated stem portion (Fig 1, top potion 6)  to lower an integrated well logging system into a hydrocarbon well (Fig 1, top portion is connected to cable 5 to convey the tool downhole, as seen; Fig 1, totality of the logging system seen including conveyance 5, note that the tool portion 6, 1, 7, and 8 defines a terminal/downhole end of the tool); 
providing a multi-finger calipers portion (Fig 2, portion 12, seen in additional detail in Fig 3) for measuring the internal diameter of an internal wall of the hydrocarbon well (Abstract, the device has a caliper which measures “the well diameter”), the multi-finger calipers portion comprising a plurality of measuring arms (Fig 12, at least a first set of arms 1211 and 1212); 
providing a first crossover to connect the stem portion to the multi-finger calipers portion (Fig 1, the is a portion below 6 which necessarily connects it to the remainder of the apparatus 1, which, at least indirectly connects the stem 6 to the caliper portion as previously defined); 
providing a static bottom hole pressure (SBHP) survey portion (Fig 2, section 11)  to measure the pressure at a location within the hydrocarbon well (Second paragraph under “Example A”, “measuring flow rate underground data, the temperature data and pressure data”); and
providing a second crossover to connect the multi-finger calipers portion to the SBHP survey portion (Fig 2, portion connection section 11/SBHP portion to caliper portion 11, at approximately 112).  
While Ma teaches “collect[ing] the flow data, temperature data and pressure data” at portion 11 (Fourth paragraph under “Example A”), Ma is not explicit on the static bottom hole pressure survey portion comprising one or more memory gauges. 
Sugiura teaches the SBHP survey portion comprising one or more memory gauges (Fig 2, the data recorder 200 of Fig 2, is positionable in a variety of wellbore system sub-elements. Para 0076 it may include a pressure sensor 117. The record 200 also has a memory module 115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma by having the one or more memory gauges as disclosed by Sugiura because. Ma only provides the intended operation of being able to measure pressure without the implementing structural detail. Sugiura would allow for the compact measurement means for measuring pressure, see e.g. Fig 2B, which shows the compactness of the data recorder with a memory module that’s placeable in a myriad number of different downhole tools. As modified, the examiner proposes to utilize one of the memory gauges/data recorders of Sugiura for the pressure measurements discussed by Ma and another memory gauge/data recorder of Sugiura for the temperature measurement discussed by Ma.
Ma, as modified by Sugiura, is silent on a plurality of memory gauges directed connected to each other in series at a terminal end of the logging system. 
Leslie teaches a plurality of memory gauges directed connected to each other  in series (Para 0119, “memory devices may be arranged in a daisy-chained topology (e.g., a topology in which the memory devices are connected together in a sequence, ring, or series)”, see also Fig 4 with memory devices 404-7,8 directly connected in series to 404-9,10. The examiner notes that no structurally distinguishing features have been recited to preclude this interpretation of a “memory gauge”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma as modified by having the recited plurality of memory gauges as disclosed by Leslie because Leslie’s memory system is applicable in “a wide range of electronic applications” (Para 0004) and would be the mere combination of prior art elements (the plurality of memory gauges in series used in the memory module) according to known methods (the methods taught by Leslie) to yield predictable results (a memory system functional in a wide variety of electronic applications).  
Mas a modified teaches the plurality of memory at a terminal end of the logging system (Fig 2 of Ma, as modified, the memory gauge(s) are located in the tool portion 6, 1, 7, and 8 of the logging system. This tool portion, as defined is at the terminal/downhole end of the system. Thus the memory gauges which are a part of the tool are also at the terminal end).

Regarding claim 15, Ma as modified further teaches where the plurality of measuring arms includes a first plurality of bendable caliper arms (Fig 12, at least a first set of arms 1211 and 1212; alternatively and/or additionally, the examiner notes the presence of at least a second set of arms 1211, 1212 which are discussed as being bendable/pivotable).  
	While Ma teaches that his caliper has a separate sensor section (Fig 3, sensor 126 and module 127), Ma is silent on the multi-finger calipers portion comprises a battery housing, a caliper portion memory gauge.
 Sugiura teaches the multi-finger calipers portion comprises a battery housing, a caliper portion memory gauge (Fig 2, the data recorder 200 of Fig 2, is positionable in a variety of wellbore system sub-elements. The record 200 also has a memory module 115/memory gauge housed within a housing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma by having the multi-finger calipers portion comprise a battery housing and a memory gauge as disclosed by Sugiura because Ma only provides Sugiura would allow for the compact measurement means for measuring/recording the data obtained from the caliper section, see e.g. Fig 2B, which shows the compactness of the data recorder with a memory module that’s placeable in a myriad number of different downhole tools. 

Regarding claim 17, Ma as modified further teaches wherein the memory gauge comprises an electronic pressure gauge that samples and records downhole pressures (Para 0005, the power source is electrical; Fig 2, there is a data sensor module 150 which may include pressure sensors 117 and any number of other sensor types, see Para 0076. Para 0066, “Memory module 115 is adapted to store data gathered by the sensors in sensor package 110”), with the downhole pressures being stored in a non-volatile memory (Para 0066, “Memory module 115 is adapted to store data gathered by the sensors in sensor package 110”, Para 0078, “Memory module 115 […] may preferably be non-volatile”), ready for downloading to an acquisition equipment when the system has been retrieved to the surface (Para 0066, “Memory module 115 is in data communication with communication port 120. Communication port 120 is adapted to provide a data communications link between memory module 115 and a surface processor.”).  

Regarding claim 21, Ma as modified further teaches wherein a SBHP survey job is conducted while running in hole (Paragraph under “flow rate adjusting process”, data is collected by the instrument “during the descent process”) and after the system reaches a target depth, the measuring arms of the multi-finger calipers log from the targeted depth to the surface (As best understood, in light of the indefinite claim language, Paragraph under “flow rate adjusting process”, “the logging data transmitted to the ground data control device 2”. In deploying the tool i.e. the “descent process” the tool is sent to its target depth and that information would be logged.).  

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 110273676 A), in view of Sugiura (US 20180066513 A1), further in view of Leslie (US 20220076721 A1), further in view of Heater (US 2233740 A).

Regarding claim 3, while Ma shows a generic cable attachment means/elongated stem portion (Fig 1, portion 5), Ma is silent on wherein the elongated stem portion further comprises a rope socket, a third crossover, a swivel joint, an elongated stem, and a knuckle jar. 
Heater teaches wherein the elongated stem portion further comprises a rope socket (Fig 4, body portion 11, cable/rope attachment occurs through the opening), a third crossover (Fig 4, uppermost threaded portion of 10 allows for a connection to another tool if needed), a swivel joint (Page 1, right column, lines 26-30, “the head 17 and shank 25 are permitted to freely rotate in the tubular member 5 and thus provide a swivel connection”), an elongated stem (Fig 4, tube 5), and a knuckle jar (Fig 4, knuckle 22, this functions as a jar; Page 1, right column, lines 18-20, “the tube 5 is reciprocated to permit the lower end of the tube to contact and hammer against the shoulder 22”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma by using the cable attachment means as disclosed by Heater because it “will be strong and reliable in use, comparatively light in weight and which may be manufactured at low cost” (Page 1, left column, lines 18-23).

Regarding claim 14, while Ma shows a generic cable attachment means/elongated stem portion (Fig 1, portion 5), Ma is silent on wherein the elongated stem portion further comprises a rope socket, a third crossover, a swivel joint, an elongated stem, and a knuckle jar. 
Heater teaches wherein the elongated stem portion further comprises a rope socket (Fig 4, body portion 11, cable/rope attachment occurs through the opening), a third crossover (Fig 4, uppermost threaded portion of 10 allows for a connection to another tool if needed), a swivel joint (Page 1, right column, lines 26-30, “the head 17 and shank 25 are permitted to freely rotate in the tubular member 5 and thus provide a swivel connection”), an elongated stem (Fig 4, tube 5), and a knuckle jar (Fig 4, knuckle 22, this functions as a jar; Page 1, right column, lines 18-20, “the tube 5 is reciprocated to permit the lower end of the tube to contact and hammer against the shoulder 22”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma by using the cable attachment means as disclosed by Heater because it “will be strong and reliable in use, comparatively light in weight and which may be manufactured at low cost” (Page 1, left column, lines 18-23).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 110273676 A), in view of Sugiura (US 20180066513 A1), further in view of Leslie (US 20220076721 A1), further in view of Zhang (US 20190116085 A1)

Regarding claim 5, Ma as modified by Sugiura teaches further including electronics, power supplies, and sensors from the hydrocarbon well (Fig 2 of Sugiura, internal components are isolated, e.g. communication port 120/electronics, sensor packer/module 150, and battery 130 are isolated within) wherein the battery housing comprises a case (Fig 2 of Sugiura, housing portion 165 and its corresponding cap 160) configured to isolate the electronics, the power supplies, and the sensors from the hydrocarbon well (Fig 2 of Sugiura, internal components are isolated, e.g. communication port 120/electronics, sensor packer/module 150, and battery 130 are isolated within).  
	Ma as modified is silent on a steel case. 
Zhang teaches a steel case (Fig 2B, Para 0113, the housing 252, “may be fabricated from carbon steel”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma as modified by having the case be made of steel as disclosed by Zhang “to provide sufficient structural strength to protect internal components and other electronics disposed within the interior region.” (Para 0113). 

Regarding claim 16, Ma as modified by Sugiura teaches further including electronics, power supplies, and sensors from the hydrocarbon well (Fig 2 of Sugiura, internal components are isolated, e.g. communication port 120/electronics, sensor packer/module 150, and battery 130 are isolated within) wherein the battery housing comprises a case (Fig 2 of Sugiura, housing portion 165 and its corresponding cap 160) configured to isolate the electronics, the power supplies, and the sensors from the hydrocarbon well (Fig 2 of Sugiura, internal components are isolated, e.g. communication port 120/electronics, sensor packer/module 150, and battery 130 are isolated within).  
Ma as modified is silent on a steel case. 
Zhang teaches a steel case (Fig 2B, Para 0113, the housing 252, “may be fabricated from carbon steel”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma as modified by having the case be made of steel as disclosed by Zhang “to provide sufficient structural strength to protect internal components and other electronics disposed within the interior region.” (Para 0113). 

Claims 7-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 110273676 A), in view of Sugiura (US 20180066513 A1), further in view of Leslie (US 20220076721 A1), further in view of Ohmer (US 20180172418 A1)

Regarding claim 7, Ma as modified is silent on wherein the multi-finger calipers portion further comprises a multi-finger caliper tool, and a fourth crossover, and a second plurality of bendable caliper arms.  
	Ohmer teaches wherein the multi-finger calipers portion further comprises a multi-finger caliper tool (Fig 1, tool at 20), and a fourth crossover (Fig 1, transition tool between 20 and 30b), where the plurality of measuring arms includes a second plurality of bendable caliper arms (Fig 1, tool at 30a, the examiner notes that the first plurality of caliber arms would be understood as 30b).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma by using the caliper tool as disclosed by Ohmer because it has a configuration “to allow easy transport of the tool and run in of the tool into a tubular” (Para 0010). 

Regarding claim 8, Ma as modified further teaches wherein the plurality of measuring arms comprises 20 to 120 fingers or measuring arms (Para 0025, Fig 2 of Ohmer, “the multi-arm caliper tool 20, showing a plurality of probe arms 60, typically on the order of forty or more such probe arms 60”).  

Regarding claim 9, Ma as modified further teaches wherein as the multi-finger caliper tool is logged up the hydrocarbon well, the fingers or measuring arms run along the internal wall to provide a continuous measurement of a surface condition (Para 0003 of Ohmer, “multi-arm caliper tool where the tool is pulled or pushed within the tubular, the tool includes mechanical probe arms that contact the inner surface of the tubular”).  

Regarding claim 18, Ma as modified is silent on wherein the multi-finger calipers portion further comprises a multi-finger caliper tool, and a fourth crossover, and a second plurality of bendable caliper arms.  
	Ohmer teaches wherein the multi-finger calipers portion further comprises a multi-finger caliper tool (Fig 1, tool at 20), and a fourth crossover (Fig 1, transition tool between 20 and 30b), where the plurality of measuring arms includes a second plurality of bendable caliper arms (Fig 1, tool at 30a, the examiner notes that the first plurality of caliber arms would be understood as 30b).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ma by using the caliper tool as disclosed by Ohmer because it has a configuration “to allow easy transport of the tool and run in of the tool into a tubular” (Para 0010).

Regarding claim 19, Ma as modified further teaches wherein the plurality of measuring arms comprises about 20 to 120 fingers or measuring arms  (Para 0025, Fig 2 of Ohmer, “the multi-arm caliper tool 20, showing a plurality of probe arms 60, typically on the order of forty or more such probe arms 60”).  .  

Regarding claim 20, Ma as modified further teaches wherein as the multi-finger caliper tool is logged up the hydrocarbon well, the fingers or measuring arms run along the internal wall to provide a continuous measurement of a surface condition (Para 0003 of Ohmer, “multi-arm caliper tool where the tool is pulled or pushed within the tubular, the tool includes mechanical probe arms that contact the inner surface of the tubular”).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676